Citation Nr: 0703514	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA benefits.  



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
a veteran whose active service, as verified by the National 
Personnel Records Center, was from March 1969 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant eligibility for survivor's 
benefits because she had not been married to the veteran one 
year or more prior to his death.  


FINDINGS OF FACT

1.  According to the official certificate of marriage, the 
appellant and veteran were married on April [redacted], 2002, in 
Subic, Zambales, the Republic of the Philippines.

2.  According to the official certificate of death, the 
veteran died on April [redacted], 2003.

3.  No children were born of the union of the appellant and 
veteran.

4.  The appellant and veteran did not live together as 
husband and wife without the benefit of marriage for five 
years prior to his death.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of receiving VA benefits.  38 
U.S.C.A. §§ 101(3), (31), 1541 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.54 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if she has one, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In June 2003, the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The June 2003 letter informed the appellant of the 
basic eligibility requirements to receive dependency and 
indemnity compensation (DIC) benefits, and that it was her 
responsibility to send evidence to establish her relationship 
as the veteran's surviving spouse.  This effectively informed 
her that she should provide any evidence in her possession 
that pertains to her claim.  The Board notes that, with 
respect to the VCAA, the appellant's claim turns on a legal 
matter, namely the length of time she was married to the 
veteran, and that medical records and examination reports are 
not pertinent to the Board's decision.  

As noted, the appellant was notified of the pertinent law and 
evidence needed to substantiate her claim, and she was 
advised of her opportunities to submit additional evidence.  
Subsequently, a September 2004 SOC provided the appellant 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed to 
substantiate her claim.  Therefore, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for benefits, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claim herein is being 
denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The appellant has filed a claim for VA death benefits as the 
surviving spouse of the deceased veteran.  Under the 
regulations, a "surviving spouse" is defined, in part, as a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
C.F.R. § 3.50 (2006).  A surviving spouse may qualify for 
pension, compensation, or DIC benefits, if she was married to 
the veteran (1) before or during his or her military service, 
(2) one year or more before the veteran's death, (3) for any 
period of time if a child was born of or before the marriage, 
or (4) any time during the 15 years following the period of 
service in which the veteran incurred the disability which 
caused his death.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.54(c) (2006).  

According to the official certificate of marriage, the 
appellant and veteran were married on April [redacted], 2002, which 
the Board notes is more than 20 years after the veteran was 
separated from service.  The evidence does not show, nor does 
the appellant allege, that any children were born of their 
marriage.  As a result, the controlling issue in this case is 
whether the appellant and veteran were married for one year 
or more prior to the veteran's death.  


The official certificate of death reflects the veteran died 
on April [redacted], 2003.  As noted, the appellant and veteran were 
married on April [redacted], 2002, which is less than one year prior 
to his death.  The Board does recognize the appellant's 
marriage to the veteran fails to meet the one year 
requirement by only 16 days; however, the law is dispositive 
in this case, and the Board is bound by the laws enacted by 
Congress and regulations issued by VA in making its 
determinations.  See 38 U.S.C.A. § 7104.  Thus, the Board 
must find the appellant does not meet the necessary criteria 
for establishing status as a surviving spouse for VA 
purposes.

The Board does note the appellant has stated the veteran 
arrived in the Philippines on March [redacted], 2002, with the 
intention to marry her.  She also avers that she and the 
veteran attempted to marry at the U.S. Embassy on April [redacted], 
2003, but were told to come back the next day.  However, when 
they arrived the next day, they were told they had arrived 
too late.  The appellant has also asserted that she and the 
veteran were actually married on April [redacted], 2003, but that, 
due to the publication requirement in the Philippines, the 
marriage certificate was dated April [redacted], 2003.  

The Board has carefully considered the appellant's 
contentions; however, the legal existence of a marriage for 
VA purposes is governed by "the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the rights to benefits 
accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It is 
undisputed that the marriage between the appellant and the 
veteran took place in the Philippines.  Therefore, Philippine 
law governs determinations as to whether those marriages, and 
any terminations thereof, were valid.  See Brillo v. Brown, 7 
Vet. App. 102, 105 (1994).  

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.  Article 4 of the New Family Code of 
the Philippines provides that the absence of any of the 
essential or formal requisites shall render the marriage void 
ab initio, except as stated in Article 35(2).

In this case, the marriage certificate reflects the marriage 
license was issued the same day the appellant and veteran 
were married, on April [redacted], 2003.  Therefore, under Philippine 
law, the appellant and veteran were not formally married 
until April [redacted], 2003.  However, even if the Board were to 
accept the appellant's statement that she and the veteran 
were married on April [redacted], 2002, the one year marriage 
requirement would still not be met, as the veteran died on 
April [redacted], 2003.  

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he has ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.  In this context, the Board notes the record 
contains an affidavit from R.F.M. and E.M.L., received in 
July 2003, which states the appellant and veteran lived 
together as husband and wife without the benefit of marriage 
from April [redacted], 2002, until they were married on April [redacted], 
2003.  Regardless, in this particular instance, the appellant 
and veteran's living arrangement did not qualify as a common-
law marriage under Philippine law, because they did not live 
together for at least five years prior to the veteran's death 
in April 2003.  


The Board appreciates the sincerity of the appellant's 
contentions in this case.  However, based upon the foregoing, 
the Board finds the appellant does not meet the criteria 
necessary for establishing status as a surviving spouse of 
the veteran as she and the veteran were not formally married 
for one year or more, they did not have any children, and 
they did not have a common-law marriage under Philippine law.  
As the law and not the evidence is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis, 6 Vet. App. at 429-
30.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits is denied.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


